DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities: claim 2, line 5, “joint” should be replaced by “the joint” to make proper use of antecedent in claim 1, line 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Donghan et al EP 2 892 193 B1 in  view of LY-GAGNON  Pub. No. US 2012/0170622 A1.
As per claim 1, Kim Donghan et al discloses a method  of compensating for IQ mismatch in a transceiver (note the title, para. [0017], para. [0018] and fig. 2), the method comprising sending first and second signals from a transmit path through a loopback path (note fig. 2, where a loopback connected between the transmit path and the receive path), using a phase shifter  to introduce a phase shift in at least one of the first and second signals, to obtain first and second signals received by a receive path (note phase shifter (250) para. [0017] and para [0018] 3 or more signals are provided to the phase shifter to introduce a phase shift to the signal(s)); using the first and second signals received by the receive path to obtain joint estimates of transmit and receive IQMM ( note para. [0017], para. [0018] and fig. 2) ; and compensating for IQMM using the estimates of IQMM (note fig. 2, “mismatch compensation” box). However, it fails to teach I/Q mismatch, by estimating the phase shift. LY-GAGNON  discloses a similar method and apparatus in which I/Q mismatch is estimated, by estimating the phase shift (see para. [0032]). Therefore, it would have been obvious to one skill in the art to have modified Kim Donghan et al by estimating the I/Q mismatch is estimated, by estimating the phase shift in order to determine and compensate for various impairment present in the system efficiently as generally taught by LY-GAGNON   para. [0022], lines 1-2 and para. [0033].
 As per claim 2, Kim Donghan et al teaches sending a third signal from the transmit path through the loopback path, using the phase shifter to introduce a phase shift in at least two of the first, second, and third signals, to obtain a third signal received by the receive path; and using the first, second, and third signals received by the receive path to obtain joint estimates of the transmit and receive IQMM (note para. [0017], para. [0018] and fig. 2)). The claim is further analyzed similarly as claim 1. 
As per claim 4, as evidence by EP 1626516 A2, page 1, bottom paragraph of the translated document, it is known to use nonlinear equations to obtain estimate of IQ mismatch. Therefore, it would have been obvious to one skilled in the art to use  such equations to estimate IQ mismatch and the motivation to do so would have been the same as provided above with respect to claim 1.
As per claim 5, LY-GAGNON teaches in para. [0021] coefficients  for pre-compensation included  in control 104 are estimated. It would have been obvious to one skill in the art to incorporate such a teaching  in Kim Donghan et al and the motivation to do so would have been the same as provided with respect to claim 1. 
 As per claim 6, LY-GAGNON teaches in para. [0021] coefficients  for compensator included  in control 104 are estimated. It would have been obvious to one skill in the art to incorporate such a teaching  in Kim Donghan et al and the motivation to do so would have been the same as provided with respect to claim 1. 
Allowable Subject Matter
Claims 14-20 are allowed.
Claim 3 and, 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach or fairly suggest in combination with the other claimed limitations, the limitations of” a signal observer arranged to capture the first and second pilot signals received from the receive path; a phase shifter arranged to apply a phase shift to at least one of the first and second pilot signals between the up-converter and the down-converter”, recited in claim 14. The limitations, “estimating an initial value of a phase mismatch for a receive (RX) path of a quadrature transceiver; estimating an initial value of a cross multiplication factor for a real-value compensator (RVC) for the RX path based on the initial value of the RX phase mismatch; obtaining a re-estimate of the RX phase mismatch; and correcting the initial value of the cross multiplication factor based on the re-estimate of the RX phase mismatch”, recited in claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633